Citation Nr: 1003401	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-02 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1987 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on June 26, 2009, 
which vacated a May 2008 Board decision and remanded the case 
for additional development.  The issue initially arose from a 
January 2004 rating decision by the Des Moines, Iowa, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In April 2006, the Veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The Board notes that the Veteran has submitted a notice of 
disagreement from an April 2009 rating decision which denied 
entitlement to service connection for PTSD.  The Court has 
held that where the Board finds a notice of disagreement has 
been submitted regarding a matter which has not been 
addressed in a statement of the case, the issue should be 
remanded for appropriate action.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  As this issue has not been properly 
addressed in a statement of the case, it must be remanded for 
appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its June 2009 order the Court, by incorporating the 
provisions of a Joint Motion for Remand, found the Board had 
failed to adequately explain its conclusion that a December 
2007 VA examiner's opinion was more probative than an April 
2004 opinion from a private cardiologist.  It was noted that 
the December 2007 VA examiner stated it would be pure 
speculation to state that the Veteran's current cardiac 
disorders were manifest during active service.  The April 
2004 private medical opinion of J.W.R., M.D., reported that 
the Veteran had elevated cholesterol at the time of his 
discharge from active service and that it was well known that 
coronary atherosclerosis was a long-term progressive problem.  
The physician concluded that the Veteran had pre-symptomatic 
coronary atherosclerosis at discharge; however, no additional 
rationale for that opinion was provided.  The Board also 
notes that the December 2007 VA heart disorders examination 
was conducted by a cardiology fellow, but that the December 
2007 etiology opinion was provided by a VA staff physician.  
No information was provided as to this physician's acquired 
expertise in cardiology.  Therefore, the Board finds that 
additional development is required.

VA regulations provide that service connection may be granted 
for a disability resulting from personal injury suffered or 
disease contracted in line of duty or for aggravation of 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection can be granted for 
certain diseases, including cardiovascular disease, if 
manifest to a degree of 10 percent (i.e. a workload of 10 
METS (metabolic equivalent) or less results in dyspnea, 
fatigues, angina, dizziness, or syncope, or requires 
continuous medication) or more within one year of separation 
from active service.  Where a veteran served 90 days or more 
of continuous, active military service during a period of war 
and certain chronic diseases become manifest to a degree of 
10 percent within one year from the date of termination of 
service such disease shall be presumed to have been incurred 
in or aggravated by service even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

The Board also notes that a statement of the case was not 
issued from the Veteran's disagreement with the April 2009 
rating decision which denied entitlement to service 
connection for PTSD.  See May 29, 2009 letter from Disabled 
American Veterans with attached VA Form 21-4138.  Therefore, 
additional development as to this matter is required.  
Manlincon, 12 Vet. App. 238.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a 
statement of the case on the issue of 
entitlement to service connection for 
PTSD.  He should be apprised that to 
perfect the appeal on this issue for 
Board review he must submit a 
substantive appeal.  The requisite 
period of time for a response should be 
allowed.

2.  The Veteran's claim file should be 
reviewed by a VA cardiology specialist 
for an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that he has a 
present heart disorder that was 
incurred as a result of service or a 
cardiovascular disease that was 
manifest to a compensable degree within 
the first post-service year.  
Information indicating the physician's 
acquired expertise in cardiology should 
be provided.  The physician must 
specifically address the April 2004 
opinion of Dr. J.W.R that the Veteran 
had pre-symptomatic coronary 
atherosclerosis at the time of his 
discharge from service.  The opinion 
should be provided based on a review of 
the medical evidence of record and 
sound medical principles.  

3.  After completion of the above and 
any additional development deemed 
necessary, the RO should review the 
issue on appeal.  All applicable laws 
and regulations should be considered.  
If any benefit sought remains denied, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded 
the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


